J-S65026-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: INVOLUNTARY TERMINATION          :    IN THE SUPERIOR COURT OF
 OF PARENTAL RIGHTS TO A.R., A           :         PENNSYLVANIA
 MINOR                                   :
                                         :
                                         :
 APPEAL OF: D.Y., FATHER                 :
                                         :
                                         :
                                         :    No. 1176 MDA 2018

                Appeal from the Decree Entered July 3, 2018
    In the Court of Common Pleas of Lancaster County Orphans' Court at
                            No(s): 2017-02365


BEFORE: SHOGAN, J., STABILE, J., and McLAUGHLIN, J.

CONCURRING & DISSENTING STATEMENT BY SHOGAN, J.:

                                          FILED: JANUARY 17, 2019

      I agree with the Majority that the competent evidence of record supports

termination of Father’s parental rights pursuant to 23 Pa.C.S. § 2511(a).

Majority Memorandum at 6. I am compelled to disagree, however, that Father

waived any challenge regarding Section 2511(b). Id. at 5 n.5; see In re

C.L.G., 956 A.2d 999 (Pa. Super. 2008) (en banc). As we stated in C.L.G.,

“[O]nce the statutory grounds for termination [of parental rights] have been

met under Section 2511(a), the court must consider whether termination

serves the needs and welfare of the child, pursuant to Section 2511(b).”

C.L.G., 956 A.2d at 1009 (emphasis in original). Therefore, consideration of

Section 2511(b) is a prerequisite to a trial court’s involuntary termination of

parental rights. Similarly, this Court has indicated that on appeal, we should
J-S65026-18


review whether the trial court’s evaluation of the needs and welfare of the

child are met by termination of parental rights despite improper preservation

of the issue. Id. Therefore, in reliance on C.L.G., I would not find waiver.

However, because the record supports the trial court’s determination that

termination of Father’s parental rights best serves Child’s interest, I agree

with the Majority that the order should be affirmed.           See Majority

Memorandum at 6 n.7; Pa.R.A.P. 1925 Opinion, 7/24/18; Memorandum

Opinion and Decree, 7/3/18, at 9–11.




                                    -2-